Citation Nr: 1547100	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  14-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1987 to June 1989, February 2001 to June 2001, and from March 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  In a May 2012 rating decision, the RO denied an application to reopen a previously denied claim seeking entitlement to service connection for bilateral hearing loss.
 
2.  The evidence submitted since the May 2012 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The duty to notify was satisfied in a March 2013 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records and post-service medical records have been secured, and the Veteran has submitted statements in support of his claim.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran's claims file includes a January 2012 Formal Finding on the Unavailability of complete Service Treatment Records.  VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has not been afforded a VA examination in connection with his current claim.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for bilateral hearing loss.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's initial claim seeking service connection for bilateral hearing loss was denied in an April 2004 rating decision because the evidence of record did not show that the Veteran had a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran did not appeal this decision and it became final.  Evidence at the time of this rating decision included audiogram findings dated February 14, 2001, September 4, 2003, September 9, 2003, September 18, 2003, and March 31, 2003.  Also of record is the report of a March 2004 VA audio examination which reflected an examiner's finding that the Veteran's hearing sensitivity was within normal limits bilaterally.

In August 2011, the Veteran sought to reopen his claim seeking service connection for bilateral hearing loss, but was denied in a May 2012 rating decision.  Evidence submitted at the time of this rating decision included VA treatment records that noted hearing loss on a problem list of the Veteran's medical conditions.

In an October 2012 statement, the Veteran again sought to reopen his claim seeking service connection for hearing loss, stating that his condition has worsened.  In support of his claim, the Veteran resubmitted audiogram reports dated in February 2001, March 2003, and the reports dated in September 2003 which were already considered at the time of the April 2004 rating decision.  The Veteran also submitted a private audiogram report dated February 2004.  

The February 2004 private treatment record and audiogram is new in that it was not considered during either the April 2004 or May 2012 rating decisions.  However, this treatment record does not indicate that the Veteran is presently diagnosed with a hearing loss disability under 38 C.F.R. § 3.385.  As such, the Board finds that this medical record is not material because it does not relate to an unestablished element necessary to support his claim.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Board finds that the additional evidence, considered in conjunction with the record as a whole, does not raise a possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss; therefore, the Veteran's claim to reopen must be denied.  As for the Veteran's assertions that he has hearing loss that is the result of active duty service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  These statements are not new; the Veteran made essentially the same assertions in his initial claim.  

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


